Citation Nr: 0301227	
Decision Date: 01/22/03    Archive Date: 02/04/03

DOCKET NO.  02-01 973A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center (VAMC) in 
Reno, Nevada


THE ISSUE


1.  Eligibility for VA medical benefits as a veteran 
beneficiary.

2.  Reimbursement for medical expenses.






ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel






REMAND

The veteran's DD 214 shows that he entered active duty on 
February 22, 1983; that his separation date was July 31, 
1984; that he served a period of 1 year, 5 months and 10 
days; that he had prior inactive service of 19 days.  
Special additional information shown on the document 
included that the discharge was honorable; that it was 
under authority of AR 635-200, para. 16-5b; that there was 
a locally imposed bar to reenlistment; and that the 
separation code was "KGF".  

The DD 214 was administratively issued on July 31, 1984.  
The claimant was shown to have earned the sharpshooter (M-
16 rifle and hand grenade) awards; and his primary 
specialty was as an improved TOW vehicle/infantry fighting 
vehicle/cavalry fighting vehicle system mechanic, "1 year, 
1 mo", and for which he had been in specialized training 
for "8 weeks (June 83)".   

A copy of an AFZN-BA-EH, Request for Hardship Discharge, 
is also of record, dated July 13, 1984.  It is signed by 
the Commander, Captain, Infantry, MDH, and addressed to 
the Commander, HHC 5th Bn 16th Inf, Ft. Riley, KS 66442, and 
reads, as follows, in pertinent part:

1.  After counseling (the veteran), I 
feel that (the veteran) should receive 
a Hardship Discharge due to the 
circumstances that surround him at this 
time.

2.  (The veteran) is presently a single 
parent.  His wife could not handle the 
stress she was under.  This stress came 
from several directions.  (The veteran) 
stated that there were marital problems 
prior to his entering the service and 
that his wife thought these problems 
would take care of themselves while in 
the army (financial).  She could not 
adjust to military lifestyle.  Finally 
she left.  By her leaving, (the 
veteran) assumed total responsibility 
of his household.  Having been put in 
foster homes as a child, (the veteran) 
could not allow his 7-year old son and 
3 year-old daughter (to) endure the 
same experience.  Because of his duties 
here in the Devil Ranger Battalion, he 
puts in 12 hours days on a very regular 
basis.  Right now he pays $21.60 per 
day for someone to care for his 
children while he works.  Finances are 
strained to the limit.  His failure to 
be able to pay his phone bill has 
resulted in the phone company shutting 
off service.  His car blew a head in 
the engine last September.  He has not 
been able to get it repaired and is 
therefore without transportation.  (The 
veteran) does not feel the children are 
receiving adequate parental attention 
they need. 

3.  (The veteran) has been offered a 
mechanic's job in Los Angeles, CA, 
contengent (sic) on his separation from 
the service, making $11.87 an hour.  
This increase in pay should make (the 
veteran's) job as provider for his 
family much easier.  His sister has 
offered to keep his children while he 
works.  She lives there in Los Angeles. 

4.  I, as commander, feel that it would 
be in the best interest of the SM and 
his children for him to be separated 
from the service as soon as possible.


VA apparently initially authorized the veteran benefits 
founded on his assertion that his discharge was based on 
hardship, and then revisited that decision.  It is unclear 
whether the initial determination was made in Los Angeles, 
Reno or elsewhere.

The VAMC wrote the veteran a letter in October 2001 (at 
his address but altering his first name and without a 
claims number) indicating that he had been discharged from 
the Army "Under Honorable Conditions" in July 1987, that 
this did not qualify him for benefits, and that his 
benefits would cease.  The veteran responded with liberal 
annotations to this letter reflecting that among other 
things, it was not his name on the letter, that he did not 
receive that type discharge and the service dates were 
wrong.

In November 2001, the VAMC reissued correspondence to 
indicate that the prior letter referenced another person, 
but nonetheless, the veteran's discharge was such that he 
did not qualify for the benefits either.  In this regard, 
the decision was reportedly in part based on the 
conclusion that the aforecited request for hardship 
discharge was only a "recommendation" and did not 
constitute a "decision".  This conclusion was purportedly 
confirmed by the absence of "Hardship" appearing on the DD 
214.  

There is no specific indication of record to reflect 
whether the Commander's recommendation was or was not 
approved.  However, assuming the information contained 
therein was accurate, and since the dates of that 
recommendation and the discharge as effectuated are so 
closely proximate, it would not seem unreasonable that 
absent information to the contrary, a veteran might 
rightfully assume the discharge was based on hardship.

It was noted in a Statement of the Case (SOC) issued in 
March 2002 that in order to provide a foundation for the 
decision, an employee of the Reno VAMC had contacted the 
Department of the Army National Guard, by telephone on 
October 17, 2001, and asked the employee answering the 
inquiry what the details of the veteran's DD 214 meant.  
[A Report of Contact, a VA Form 119 is of record with 
regard to that conversation].  Apparently the VA employee 
read those details to the Army employee over the phone.  
The Army National Guard employee allegedly responded 
orally that although he was unfamiliar with what the Code 
"KGF" meant, he thought that the designation of AR 635-
200, para 16-5b meant that "the veteran got into some type 
of trouble while in the service".  

Other than the situation benignly referenced by his 
commander in the aforecited document, there is nothing in 
the file to reflect that the veteran was in any type of 
trouble in service which resulted in his discharge or that 
his discharge was punitive in that way.  

The record before the Board consists of a duplicate 
Medical Administrative Service (MAS) file only.  Pertinent 
portions of the veteran's service file, including a 201 
file and/or any documentation of problems or indication of 
disciplinary actions, if any, are not of record.  

Furthermore, there is no identification or documentation 
of the allegations raised by the VAMC with regard the 
premise for the veteran's discharge.  

Nonetheless, the SOC repeated what had been further voiced 
by the service department employee, namely that the 
veteran had had two options, namely either to complete his 
time in service or be discharged at the time, in either 
case he could not reenlist.  Such an opinion would seem to 
be irrelevant to the issues at hand, and would tend to 
reflect a discussion of the "locally barred from 
reenlistment" wording on the separation document, rather 
than have any substantive implications on the issue of 
whether the discharge was or was not a "hardship" 
discharge; or in fact, as the VAMC has further implied, 
that it was issued with prejudice, based on some undefined 
malfeasance, described as a "problem", on the part of the 
veteran in service.

Nonetheless, the VAMC held that based on this information, 
the veteran's application for enrollment in VA healthcare 
and subsequent treatment for seizure disorder, was 
erroneous.  Specifically, the VAMC held that (a) the 
veteran had not served the requisite period of 24 months 
continuous active duty; (b) that he had not otherwise 
fulfilled the requirements of the exception to that rule 
relating to a justifiable "early out", and that (c) his 
discharge was not by reason of hardship (as contemplated 
under 10 U.S.C. § 1171).  Specifically, the VAMC held that 
the veteran's discharge was not "hardship" within the 
meaning of the exceptions identified in M-1, part 1, 
Chapter 4.17 a&b, and as a result, he was not entitled to 
the claimed veteran's care and other related benefits.  

The veteran has indicated he received some 3 years of VA 
care and prescriptions.  VA has seemed to indirectly 
confirm that as well in the single VA clinical report of 
record, dated in October 2001, in which is it noted that 
the veteran was requesting seizure medications that he had 
previously received over time in Los Angeles.  However, it 
is unclear from the evidence of record the extent to which 
the veteran may have been given certain other veteran-
related benefits, and by which VAMC, to include 
medications for his seizures, and for which he may have 
been asked to reimburse VA.

Based on the evidence of record, and the circumstances 
described above, the Board finds that there is no 
alternative but to remand the case for additional 
development as follows:

1.  The VAMC and/or RO of jurisdiction 
should obtain originals or legible 
copies of the veteran's complete 
service records, including his 201 
file, reports of all disciplinary 
actions, and all documentation relating 
to his discharge.

2.  The VAMC and/or RO of jurisdiction 
should then obtain detailed 
clarification, in writing, from the 
service department as to the specific 
nature of the veteran's discharge with 
definitive responses to the following: 

(a) Was the veteran's discharge a 
"hardship" discharge under Army 
regulations; if so, please cite the 
regulations; if not, otherwise describe 
the specific circumstances under which 
he was discharged.  

(b) What does "KGF" stand for under 
separation code and what is the 
specific wording of AR 635-200, para. 
16-5b, along with any interpretative 
regulations which may apply thereto;

(c) Was the recommendation (cited 
above) from his commander for a 
hardship discharge approved or 
disapproved; 

(d) Was there any other reason which 
served as a primary factor in the 
veteran's discharge, other than 
reflected in the request cited above, 
and/or 

(e) Is there anything of record to 
reflect (positive or negative) factors 
which may have impacted thereon.  

3.  The appellant has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded to the RO or the VAMC.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

4.  The VAMC/RO should obtain records 
of all post-service VA care received by 
the veteran at all VA facilities 
including in Los Angeles and in Reno.  

5.  When the above have been completed, 
the VAMC/RO of jurisdiction should (a) 
reevaluate the case, and if it 
continues to be denied, should (b) 
provide a detailed SSOC with regard to 
the reasons for denying the veteran's 
eligibility for benefits with 
appropriate citations to regulations 
pertinent thereto; and (c) delineate 
the nature and bases of all 
expenditures he may have made for care, 
and for which reimbursement is now 
being denied.  The veteran should be 
afforded a reasonable opportunity to 
respond.

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical 
and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide expeditious handling 
of all cases that have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-
38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).


